           Case 2:19-cr-00213-KJD-NJK Document 48 Filed 06/29/20 Page 1 of 3




 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                              Case No.: 2:19-cr-00213-KJD-NJK
 7                           Plaintiff,                                   Order
 8   v.                                                              (Docket No. 46)
 9   MICHAEL ALLEN SOUZA,
10                          Defendant.
11         On June 18, 2020, the Court set a hearing on Defendant’s motion to compel, Docket No.
12 24, for June 23, 2020, at 2:30 p.m. Docket No. 37. On June 22, 2020, the parties filed a stipulation
13 to continue the hearing. Docket No. 40. The Court granted the parties’ stipulation and continued
14 the hearing to July 6, 2020, at 9:30 a.m. Docket No. 41 at 3. The Court ordered counsel to file
15 notice on the record, no later than June 25, 2020, as to whether Defendant waives his right to
16 personal appearance and consents to appear via video link. Id.
17         On June 22, 2020, counsel filed a notice stating that Defendant does not waive his right to
18 personal appearance and consent to appear at the hearing via video link. Docket No. 45 at 1.
19 Counsel therefore stated that, as she could not articulate specific reasons why the case could not
20 be further delayed without serious harm to the interests of justice, she would file a stipulation to
21 continue the hearing. Id. at 1-2. The instant stipulation followed. Docket No. 46.
22         Section 15002(b)(2) of the CARES Act requires a specific finding that there are “specific
23 reasons that the plea or sentencing … cannot be further delayed without serious harm to the
24 interests of justice” to conduct a plea or sentencing hearing by video conference. The Court is not
25 required to make such finding regarding the instant hearing.
26         Accordingly,
27         IT IS ORDERED that the stipulation to continue the hearing set for July 6, 2020, is
28 DENIED. Docket No. 46. The hearing remains set for July 6, 2020, at 9:30 a.m.

                                                    1
           Case 2:19-cr-00213-KJD-NJK Document 48 Filed 06/29/20 Page 2 of 3




 1         IT IS FURTHER ORDERED that the hearing will be conducted in person. All counsel is
 2 required to be present in the courtroom.
 3         IT IS FURTHER ORDERED that, pursuant to General Order 2020-09, Defendant must be
 4 immediately tested for COVID-19 and that, after he is tested, he will be placed in quarantine until
 5 he is transported to this Court for his hearing.
 6         IT IS FURTHER ORDERED that, pursuant to General Order 2020-09, when Defendant
 7 returns to NSDC after his hearing, he will be placed in quarantine for a period of 14 days.
 8         IT IS FURTHER ORDERED that, as the Court is closely following and reinforcing the
 9 guidelines from the CDC and other relevant health authorities and is taking precautionary measures
10 to limit the potential spread of the COVID-19 virus, the following will be enforced:
11             •   All visitors to the courthouse will be required to maintain a social distance of at
12                 least six feet and either wash their hands or use hand sanitizer before entering the
13                 courtroom.
14             •   Inside the courtroom, chairs, tables, and microphones that have been utilized will
15                 be cleaned after each hearing. Counsel and other attendees are encouraged to bring
16                 disinfectant wipes to clean the surface areas utilized to their own comfort level as
17                 well.
18             •   Hearing attendees are encouraged to bring and wear personal protective equipment
19                 including face masks, gloves, or other protective coverings.
20             •   Documents that will be referenced or utilized during a hearing must be emailed to
21                 the Courtroom Deputy and any other necessary recipient (e.g., opposing counsel,
22                 defendant) at least 24 hours before the hearing.
23             •   Any necessary signed documents must be filed at least one day before the scheduled
24                 hearing as required by General Order 2020-05.
25             •   If you do not feel well, contact the Courtroom Deputy immediately to reschedule
26                 this hearing or make arrangements to attend it remotely. DO NOT COME TO THE
27                 COURTHOUSE IF YOU ARE EXPERIENCING FLU-LIKE SYMPTOMS such
28                 as a cough, fever, or shortness of breath, or if you have been in contact with anyone

                                                      2
     Case 2:19-cr-00213-KJD-NJK Document 48 Filed 06/29/20 Page 3 of 3




 1         who has been recently diagnosed with a COVID-19 infection. Refer to Temporary
 2         General Order 2020-02 for additional courthouse-access policies and procedures.
 3   IT IS SO ORDERED.
 4   DATED: June 29, 2020.
 5
 6
 7                                      NANCY J. KOPPE
                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           3
